

116 HR 5873 IH: Harriet Tubman Bicentennial Commemorative Coin Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5873IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Meeks (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint commemorative coins in recognition of the Bicentennial of Harriet Tubman’s birth.1.Short titleThis Act may be cited as the Harriet Tubman Bicentennial Commemorative Coin Act.2.FindingsCongress finds the following:(1)Harriet Tubman was an abolitionist who guided over 300 people from slavery to freedom in 10 years.(2)Born on January 29, 1820, Tubman was a notable abolitionist who not only freed herself, but also freed others from slavery.(3)Harriet Ross Tubman, born Araminta Minty Ross, was born a slave in the plantation of Edward Brodess in Dorchester County, Maryland.(4)With the Underground Railroad System, in the fall of 1849, Tubman escaped from the Poplar Neck Plantation, heading north to Pennsylvania.(5)With the passing of the Fugitive Slave Law as part of the Compromise of 1850, the operations to help enslaved persons escape became a threat to her life.(6)Despite the passing of the Compromise of 1850 and the Fugitive Slave Law, Tubman was not deterred and continued her work, rerouting the railroad to Canada instead.(7)Tubman made 13 trips back to Maryland, guiding 300 enslaved persons to freedom in the process.(8)During the arduous process of helping fugitive enslaved persons escape through the Underground Railroad System not a single person succumbed to death under her supervision.(9)Tubman led an estimated 50 to 60 enslaved persons towards Canada.(10)During the year of 1858, Tubman aided John Brown, by recruiting supporters for the John Brown’s Harper’s Ferry Raid, a plan to attack slaveholders in Virginia and Maryland to help enslaved persons flee and become freedmen.(11)In the beginning of the Civil War, Tubman served as a cook and as a nurse in South Carolina and Florida.(12)Tubman also recruited African-American soldiers to join the regiment of African-American Soldiers.(13)Later in recognition for her abilities, Tubman served as an army scout and spy for Colonel James Montgomery.(14)Tubman distinguished herself as the first woman to lead an armed expedition in the Civil War, the Combahee River Raid, resulting in more than 700 enslaved persons in South Carolina being freed.(15)After the Civil War, Tubman frequently sheltered and fed freed slaves at her home in South Street even though she had little money herself. She found a means to an end by selling produce from her garden, taking in donations of food, loans from friends, and raising pigs in her backyard.(16)In her retirement, Tubman became active in the women’s suffrage movement, where she attended meetings and gave speeches in her home State of New York, as well as in Boston and Washington, DC.(17)Tubman was an avid advocate for African-American women and their rights. In 1896, she was invited as a speaker at the first meeting of the National Association of Colored Women.(18)Although living in financial insecurity, Tubman gave a parcel of her land to the African Methodist Episcopal Church, which eventually became a home for the aged and indigent colored people. At the time few social services existed for the elderly.(19)Escaping slavery; risking everything to save her family; aiding enslaved persons escape; leading a military raid; championing the cause of women’s suffrage; Harriet Tubman is an individual that has performed achievements that has had profound impacts on American history and culture.3.Coin specifications(a)DenominationsIn commemoration of Harriet Tubman, the Secretary of the Treasury (hereafter referred to in this Act as the Secretary) shall mint and issue the following coins:(1)$5 gold coinsNot more than 50,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)be struck on a planchet having a diameter of 0.850 inches; and(C)contain at least 90 percent gold.(2)$1 silver coinsNot more than 400,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)be struck on a planchet having a diameter of 1.500 inches; and(C)contain at least 90 percent silver.(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—(A)weigh 11.34 grams;(B)have a diameter of 1.205 inches; and(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Design of coins(a)Design Requirements(1)In generalThe designs of the coins minted under this Act shall be emblematic of the legacy of Harriet Tubman as an abolitionist. At least one obverse design shall bear the image of Harriet Tubman.(2)Designation and inscriptionsOn each coin minted under this Act, there shall be—(A)an inscription of Harriet Tubman;(B)a designation of the value of the coin;(C)an inscription of the year 2022; and(D)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe design for the coins minted under this Act shall be—(1)selected by the Secretary, after consultation with Project Legacy (Brooklyn, NY) and the Commission of the Fine Arts; and(2)reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.(c)Period for issuanceThe Secretary may issue coins under this Act only during the period beginning on January 1, 2022, and ending on December 31, 2022.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided under section 7(a) with respect to the coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of the coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In generalAll sales of coins issued under this Act shall include—(1)a surcharge of $35 per coin for the $5 coins;(2)a surcharge of $10 per coin for the $1 coins; and(3)a surcharge of $5 per coin for the half-dollar coin.(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to Project Legacy (Brooklyn, NY) for the purpose of accomplishing and advancing its mission.(c)AuditsProject Legacy (Brooklyn, NY) shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code. The Secretary of the Treasury may issue guidance to carry out this subsection.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.